El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Por la Resolución Conjunta Núm. 28, de abril 26, 1927 (pág. 319), se autorizó al Comisionado del Interior para que vendiera a Francisco Pagán 390 metros cuadrados de terreno pertenecientes al Pueblo de Puerto Rico, situados en la ciudad de Mayagüez, por el precio de tasación que se hiciera *666en el momento de la venta, por la Tesorería de Puerto Eico y por el Comisionado del Interior. En mayo, 1939, el Co-misionado del Interior traspasó la propiedad a Cuthbert Charlton Douglas, como fiduciario de los herederos de Francisco Pagán, por la suma de $975 pagada en efectivo por Douglas. El registrador de la propiedad se negó a. efectuar la inscripción: porque la escritura complementaria, sobre constitución de fideicomiso no establecía mandato al-guno por persona alguna (fideicomitente) a virtud del cual se le trasmitían bienes al supuesto fiduciario, para que dis-pusiera de ellos conforme lo ordenase el fideicomitente, según lo prescrito por el artículo 834 del Código Civil (edición de 1930); y porque la enajenación a un fiduciario privaba a los-herederos de Pagán de su derecho a adquirir el título de la. finca y a disponer de la misma en la forma que estimasen conveniente.
De conformidad con las disposiciones del artículo 834 supra:
“El fideicomiso es un mandato irrevocable a virtud del cual se trasmiten determinados bienes a una persona, llamada fiduciario, para que disponga de ellos conforme lo ordene la que los trasmite, llamada fideicomitente, a beneficio de este mismo o de un tercera llamado fideicomisario. ’ ’
En la escritura de constitución de fideicomiso Douglas hizo constar que había recibido de The National City Bank of New York la suma de $975, y que en consideración a ella se constituía en fiduciario para beneficio de las personas que en la escritura se designaban como herederos de Francisco Pagán, con poder para invertir dicha suma en propiedad mueble o inmueble, vender la propiedad así adquirida en los precios y condiciones que estime convenientes, terminar el fideicomiso bien devolviendo la cantidad en fideicomiso a los beneficiarios o traspasando a éstos la propiedad en fidei-comiso, o satisfaciendo deudas de los beneficiarios hasta el importe total del valor del fideicomiso o de la propiedad. Ei *667fideicomiso terminaría cuando el fiduciario entregara a los beneficiarios la cantidad sobre la cnal se constituía el fidei-comiso o la propiedad o propiedades adquiridas con dicba cantidad en fideicomiso, o cuando se satisficiera cualquier obligación de los beneficiarios hasta la cantidad en fideico-miso.
La constitución de fideicomiso no caía dentro de la letra de la definición estatutaria. Empero esa definición no ex-cluye necesariamente una declaración de fideicomiso cuando el fideicomitente y fideicomisario son una sola persona. De-claraciones de esa índole son muy frecuentes en otras juris-dicciones y consideradas generalmente como permisibles y propias. 1 Bogert 4; 26 R.C.L. 1182, sec. 19; American Law Institute, 1 Restatement of the Law of Trusts 64, sec. 17; Morsman v. Commission of Internal Revenue, 90 F. (2d) 18.
No podemos creer que el artículo 834 del Código Civil, interpretado razonablemente a la luz de otras disposiciones en pari materia, exija que se establezca una regla distinta en esta isla.
El artículo 871 del Código Civil provee:
“Los bienes inmuebles transferidos por fideicomiso serán inscri-tos en el registro a nombre del fiduciario, como en el caso de cual-quiera otra trasmisión de dominio; y se inscribirán como graváme-nes sobre los bienes aquellas disposiciones del fideicomiso por las cuales se limite la facultad del fiduciario para enajenarlos o gra-varlos. ’ ’
Dados los términos y condiciones contenidos en la escri-tura de constitución de fideicomiso y sin otros datos en que basar una opinión, no podemos convenir con el registrador en que una inscripción a nombre del fiduciario privaría a los herederos de Pagan de cualquier derecho que pudieran tener a adquirir un título absoluto del solar en cuestión y a dis-poner del mismo más tarde en la forma que estimasen con-veniente.

Debe revocarse la nota recurrida y ordenarse la inscrip-ción solicitada.